CHINA WORLD TRADE CORPORATION 3rd Floor, Goldlion Digital Network Center 138 Tiyu Road East, Tianhe Guangzhou, The People’s Republic of China Tel:(011-8620) 2886-0608 August 17, 2007 United States Securities And Exchange Commission 100 F Street, N.E. Washington, D.C.20549 - 7010 Re:China World Trade Corporation Form SB-2 filed January 18, 2005 File No. 333-122092 Dear Sir and Madam: Please allow this letter to serve as an application for immediate withdrawal of the above-captioned registration statement in accordance with Rule 477 under the Securities Act of 1933, as amended.We have no plans to pursue the registration statement, and, accordingly, request withdrawal of the registration statement so that we may devote our energies to other pressing matters. For your information, no securities were sold in connection with said registration statement or in reliance thereon. If you have any questions or comments, please do not hesitate to call us. Thank you for your assistance. Sincerely, CHINA WORLD TRADE CORPORATION By:/s/Man Ha Man Ha Chief Financial Officer cc: Karen Garnett, Assistant Director Harold H. Martin, Esq. – Counsel to China World Trade Corporation
